Hill, J.
B. obtained a loan from L., and secured the same by a deed conveying a house and lot owned by B. Afterwards B. sold the property to H., and gave him a bond for title to it, subject to the loan deed, which was assumed by H. L. died, and M. qualified as executrix. The latter, by authority of the will and as an individual legatee, sold and *343transferred the loan note to E., and in the same capacity also conveyed the title to the property to E. When the loan became due, E. obtained judgment and filed her. quitclaim deed; and the sheriff of the county was proceeding to sell the property under a levy. No tender of the debt due was made by the plaintiff. H. filed his equitable petition, praying for injunction against the executrix of L., E., the sheriff, and the administrator of B., to prevent the selling or offering to sell the property levied on; and that they be required to accept the amount due on the loan of B., and to execute title to H.; and that the deed to the administrator of B. be declared null and void. Held, that the court did not err in dissolving the temporary restraining order previously granted, nor in denying thq interlocutory injunction prayed for.
January 23, 1913.
Petition for injunction. Before Judge Ellis. Fulton superior court. July 16, 1912.
J. S. James, for plaintiff. A. G. Broom, for defendant.
(a) There was no error in admitting any of the evidence complained of, nor in rejecting the evidence excluded.

Judgment affirmed.


All the Justices concur.